                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                      Bankruptcy Case
                                                                                      19−10926−tmd
                                                                                 No.:
                                                                         Chapter No.: 7
                                                                               Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)



                           NOTICE REGARDING NONCOMPLIANCE WITH
                                 BANKRUPTCY RULE 1007(B)(3)

Bankruptcy Rule 1007(b)(3) requires a consumer debtor who is an individual to file with the bankruptcy petition one
of the following three documents:

      1. A certificate from an approved non−profit credit counseling agency confirming the debtor has received
(within the 180−day period prior to filing the bankruptcy case) the briefing regarding the availability of credit
counseling required by section 109(h)(1) of the Bankruptcy Code, OR

       2. If the debtor did not receive a briefing due to exigent circumstances, as described in section 109(h)(3), a
certification, signed by the debtor, that describes exigent circumstances that merit waiver, see 11 U.S.C. § 109(h)(3),
OR

      3. If the debtor did not obtain the briefing because the debtor is incapacitated, disabled, or in active military
service, a request for determination of waiver, pursuant to 11 U.S.C. § 109(h)(4).
      You have not filed any of the foregoing documents in this case. By this notice, you are reminded that at least
one of the foregoing documents must be filed in this case. See Rule 1007(b)(3), (c). Failure to file any of the
foregoing documents affects your eligibility to be a debtor in this bankruptcy case.




Dated: 7/15/19
                                                               Yvette M. Taylor
                                                               Clerk, U. S. Bankruptcy Court

                                                               BY: Laurie Boyd




                                                                                                   [Rule 1007 Notice] [Ntcnc1007BK]
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Jul 15, 2019
                                      Form ID: 263                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,   Austin, TX 78701-4582

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 15, 2019 at the address(es) listed below:
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 3
